Opinion by
Walker, J.
In accordance with stipulation of counsel and on the authority of Nozaki v. United States (1 Cust. Ct. 262, C. D. 61) the claim for free, entry was sustained. A motion to dismiss the protest on the ground that no new issue was involved in the reliquidation so far as the boxes were concerned was denied. United States v. Dickson (139 Fed. 251, T. D. 26422), Herrmann v. United States (G. A. 5346, T. D. 24459), Dow v. United States (T. D. 48163), United Slates v. Kurtz (5 Ct. Cust. Appls. 144, T. D. 34192), and Smith v. United States (1 id. 489, T. D. 31527) cited.